Mr. Chief Justice McIver;

dissenting,

with-whom concur Justices Gary and Jones.
Being unable to accept the conclusion reached by Mr. Justice Pope in this case, I will proceed to state briefly the grounds of my dissent. The facts of the case are all conceded, and are so- fully and fairly stated in his opinion, as to supersede the necessity of any further statement here. The exception claimed is based entirely upon sec. 6 of art. I. of the Constitution of the United States, the terms of which are set forth in the leading opinion. I do not think that the defendant is entitled to the exemption claimed, for two reasons: ist. Because it is not pretended that the defendant was arrested, but was simply served with a summons to answer to a civil action brought to recover the amount of an ordinary money demand; and the constitutional provision above referred to confers only the privilege of immunity from arrest and not an immunity from suit. 2d. Because it is conceded that the defendant, at the time he was served with the summons, was not in attendance upon the session of the House of Representatives of which he ivas a member, nor was he going to or returning from the same; but, on the contrary, he was absent on leave from said house, and was at Florence, S. C., attending to his own private .business. The question which the Court is called upon to decide turns entirely upon the construction of the language used in the constitutional provision under which the exemption is claimed. The language is that senators and representatives “shall, in all cases, except treason, felony and breach of the peace, be privileged from arrest.” It seems to me that this language is so plain as to admit of but one construction. The privilege granted .is freedom from “arrest ” and that word has such a plain and well defined meaning that there can be no doubt as to the meaning of such a well known word! having such a well defined meaning. There is not a word or syllable in the section of the Constitution, which in the slightest degree' indicates an - intention that this word shall have any other than its universally accepted signification. No Court, therefore, has any *64authority, from its own views of public policy, to- stretch that word beyond its usual and acceptecl signification. It cannot for a moment be supposed that the framers of the Constitution were ignorant of the wide difference between arresting the person of a debtor and simply serving him with a summons to answer to a civil action, which is, practically, nothing more than a mere notice. It would, therefore, be wholly unwarranted for a Court to- put such a construction upon the language found in the Constitution as would make the exception conferred apply to two such very different things. It is said in that standard authority, Cooley on Con. Lims. (2d edit.), 58-60: “In interpreting clauses we must presume that words have been employed in their natural and ordinary meaning. Says Marshall, C. J., 'The framers of the Constitution and the people who adopted it, must be understood to have employed words in their natural sense, and to have understood what they meant.’ This is but saying that no- forced or unnatural construction is to be put upon their language; and it seems so- obvious.a truism, that one expects to see it universally accepted without question ; -but the attempt is so often made by interested sublety and ingenious refinement to- induce the Courts to- force upon these instruments a meaning which their framers never held, that it frequently becomes necessary to redeclare this fundamental maxim.” So in Potter’s Dwarris on Stat. Const., at page 145, we find the same principle laid down in the following language: “Whether Courts are interpreting an agreement between parties, a statute or a Constitution, the thing to seek is the thought which it expresses. To ascertain this, the first resort in all cases is to- the natural signification of the words employed, in the order and grammatical arrangement in which they stand. If thus regarded, the words embody a definite meaning, which involves no absurdity, and no- contradiction between different parts of the same writing, that meaning apparent upon the face of the instrument is the one which alone we are at liberty to say was intended to be conveyed. In such case there is no room for *65construction. That which the words' declare is the meaning of the instrument; and neither the Courts nor the legislature have a right to add to-, or take away from, that meaning.” See,also,Endlich on Interpretation of Statutes, sections 4, et seq., especially at section 5, where that writer, after'saying: “What is called the policy of the government, with reference to any particular legislation, is said to be too unstable a foundation for the construction of a statute,” introduces the following quotation from Mr. Justice Story’s treatise on the Constitution: “Arguments drawn from impolicy or inconvenience ought here to be of no weight. The only sound principle is to declare ita lex scripta est, to follow and to obey; nor, if a principle so just could be overlooked, could there well be found a more unsafe guide or practice than mere policy and convenience.” While, therefore, it may be supposed that good policy demands that a member of Congress, upon his attendance upon the sessions of the house to which he belongs, should not only be protected from any restraint upon his liberty by the arrest of his person, but .also from being harassed by suits on actions, yet I am unable to understand by what authority a Court can add to the terms of the Constitution, so as to add an additional privilege to that conferred in plain terms by the Constitution, whereby a member of Congress may claim a privilege not only exempting his person from arrest but also' an exemption from suit. Accordingly, as is said in Cooley on Const. Lim., 133, in some of the States the privilege of members of the legislature of exemption from arrest on civil proeeess has, by constitutional provision, been extended so as to exempt members of the legislature from the service of civil process as well as from arrest of their persons, and in others of the States the estates of the members are exempted from attachment for some prescribed period. This certainly tends to show that it is considered that, without such additional provision, the privilege from arrest cannot be so construed as to include an exemption from suit. And in a note to the passage to which I have referred, that distinguished author cites ’ *66two cases, Gentry v. Griffith, 27 Texas, 461, and Case v. Rorabacher, 15 Mich., 537, as holding that: “Exemption from arrest is not violated by the service of citations or declarations in civil cases.”
The only case from ®ur own State cited by Mr. Justice Pope is Tillinghast & Arthur v. Carr, 4 McC., 152, which, it seems to me, tends to support my view rather than his. In that case, Carr, a member of the legislature, was served with a writ while attending the legislature in Columbia, and he moved to set aside the service of the writ, under the privilege conferred by our Constitution of 1790, which motion was granted. The language of that provision, which is fully set out in the opinion of Mr. Justice Pope, and need not, therefore, be repeated here, is very different from that relied on in this case. The exception-there conferred is expressed in this language: “The members of both houses shall be protected in their persons and estates, during their attendance,” &c. (italics mine), and that language might well be construed as extending the exemption so as to- embrace immunity from suit as well as from arrest, for the protection intended applied not only to- the persons of the members, but also to their estates, which, of course, would be affected by a civil suit, as well as where the person of the member was arrested; and hence, when the declared intention was to- protect not o-nly the person but also the estate of the member, the Court was well warranted in construing the constitutional provision as conferring an immunity from the service of any civil process as well as from the arrest of his person in a civil action. This view seems to have been taken by Judge Co-lcoek, who- -opens his opinion with these words: “In determining this question I must be governed by the words of our Constitution. It will be observed that all cases of privileges are now provided for by some law, and in most of those which have been passed upon that subject, both here and in Great Britain (before the act o-f Anne), the word arrest is used; and this construction, which has been almost always given to that word, has been, that if the body be not *67taken, the privilege is not violated. There can be no doubt but that the framers of our Constitution were fully apprised of the various opinions upon this subject, and of all the important cases which had occurred in England, and that after a full knowledge of these circumstances, they passed the clause of the Constitution. Now if the framers of our Constitution meant no more than that the member should be exempt from arrest, why did they not use the word so common on such occasions.” This language, it seems to1 me, plainly indicates that if Judge Colcock had been construing the constitutional provision of the Constitution of the United States upon which the question under consideration turns, in which-not only the word “arrest” is used, but, what is more important, no other word implying an intention to extend the exemption beyond the arrest of the person, is found therein, he would have held, as he says it had almost always been held, “that if the body be not taken, the privilege is not violated.” It is true, as Judge Pope frankly admits, that the case just considered is not decisive of the question, yet it does seem to me that the language which I have quoted plainly indicates that Judge Colcock would have sustained my view in this case. I find, however, another case in-our State, which, by analogy, is more in point — Huntington v. Shultz, Harp., 452. In that case the question was whether the defendant was exempt from the service of a writ in a civil action while attending Court — the exemption being claimed under the act of 1791, 1 Brev., 226, which provided as follows: “That all persons necessarily going to, attending on or returning from the same (the Superior Courts), shall be freed from arrests in any civil action.” Held, that the service of a writ in a civil action is not an arrest, within the meaning of the act of 1791, exempting from arrest persons necessarily attending on Courts.
In preparing this opinion, which I have had to do' hastily, I have not had any access to the cases cited from Wisconsin, Pennsylvania, and the Federal Reporter, and, therefore, I cannot comment upon them except to say that, judging from *68the quotations made from them in the opinion of Mr. Justice Pope, they seem to be based largely upon considerations of public policy and convenience, a line of reasoning, as may be seen above, which is condemned by the standard authors on constitutional law, and the rules for the construction of constitutions. At all events, those cases are not binding authority here.
2d. There is also another reason why I cannot concur in the conclusion reached by Mr. Justice Pope, even if it could be conceded (as I am unwilling to' doj, that the word “arrest,” in the constitutional provision relied upon, xould be so construed as' to include an exemption from the service of a summons in a civil action, still I do not see how the exemption claimed in this case could he allowed. It will be observed that the privilege conferred is not an exemption from arrest while a member of Congress or during the sessions of that body, as we are told by the books was once the case in regard to members of the British Parliament, but the exemption here is only during attendance at the session of the house of which the person claiming the exemption is a member, and in going to or returning from the same. Now in this case the conceded facts are that the defendant, when served with a copy of the summons in this case, was neither in attendance on nor was he going to or returning from the house of representatives of which he was a member, büt, on the contrary, was in the city of Florence on his private business. So that in no view of the case was the defendant entitled to the exemption claimed.
I think, therefore, the' order appealed from should be reversed.